Exhibit 12.1 CHARTER COMMUNICATIONS, INC AND SUBSIDIARIES RATIO OF EARNINGS TO FIXED CHARGES CALCULATION (In millions) Year Ended December 31, 2003 2004 2005 2006 2007 Earnings Loss from Operations before Minority Interest and Income Taxes $ (725 ) $ (3,698 ) $ (853 ) $ (1,157 ) $ (1,400 ) Fixed Charges 1,564 1,676 1,825 1,884 1,858 Total Earnings $ 839 $ (2,022 ) $ 972 $ 727 $ 458 Fixed Charges Interest Expense $ 1,516 $ 1,621 $ 1,764 $ 1,836 $ 1,821 Amortization of Debt Costs 41 48 54 41 30 Interest Element of Rentals 7 7 7 7 7 Total Fixed Charges $ 1,564 $ 1,676 $ 1,825 $ 1,884 $ 1,858 Ratio of Earnings to Fixed Charges (1) - (1)Earnings for the years ended December 31, 2003, 2004, 2005, 2006 and 2007 were insufficient to cover fixed charges by $725 million, $3.7 billion, $853 million, $1.2 billion, and $1.4 billion, respectively.As a result of such deficiencies, the ratios are not presented above.
